Title: From Benjamin Franklin to Deborah Franklin, 21 February 1760
From: Franklin, Benjamin
To: Franklin, Deborah


          
            My dear Child,
            London Feb. 21. 1760
          
          Since I wrote you last, I have receiv’d yours of Nov. 7. and 29, Dec. 17. and Jan. 4. the last yesterday by Capt. Monck. I rejoice to hear you and Sally and Mother are well. I have lately been much indispos’d with an Epidemical Cold, that has lain greatly in my Head; but being just now cupp’d by Dr. Fothergill’s Advice, and parting with 8 Ounces of Blood from the Back of my Head, I find myself better, but cannot write much. I shall only acknowledge the Receipt of the Apples; those in the Boxes turn’d out much better than those in the Barrels; and amongst the Boxes, Billy’s rather the best. I send you per Capt. Bolitho, two Saucepans, which instead of being tin’d within, are plated with Silver, that will not melt off like the Tin. The biggest cost me 2 Guineas, the smallest 17s. I flatter my self they will please you. O that I were with you, or you with Your affectionate Husband
          
            B Franklin
          
          
            P.S. Feb. 26. I continue mending, but not quite hearty yet. I was blooded on Sunday, 16 Ounces, which was of great Service; but that and Physic has left me a little weak. I bought 3 Saucepans, but keep the smallest to use here. I write to Sally per the Beulah, and send her some Goods. Mrs. Garrigue’s Things will go in Capt. Gibbon, I mention’d them in a former Letter. Mr. Bland buys and ships them.
          
         
          Addressed: To / Mrs Franklin / Philadelphia
        